WOOD, J.
Defendant has presented a motion to recall the remittitur in the above entitled action, heretofore decided adversely to it by this court on June 13, 1941, the decision being reported in 45 Cal. App. (2d) 334 [114 Pac. (2d) 65], In support of its motion defendant contends that the judgment of June 13 was induced by “fraud or imposition *97practiced upon the court by a false suggestion as to the facts.” Defendant also complains that during the period within which this court had jurisdiction to pass upon its petition for a rehearing one of the members of the court was on vacation and another was sitting as a justice pro tempore in the Supreme Court.
The plaintiffs recovered a judgment in the superior court and defendant appealed to this court. By our decision of June 13, the judgment of the trial court was affirmed. Thereafter, within the time provided by law, defendant petitioned this court for a rehearing, which petition was denied by operation of law. Thereafter defendant applied to the Supreme Court for a hearing and the application was denied by the Supreme Court on August 11, 1941. The remittitur went down on August 13, 1941.
In making the present motion defendant filed with this court a brief in which it sets forth the same contention that it made in its petition to this court for a rehearing.
No sufficient reason has been shown for the recall of the remittitur. We are satisfied that our decision of June 13, 1941, is based upon a statement of facts supported by the record, that it properly disposes of the issues presented by the appeal and that it was not induced by any fraud or imposition practiced upon the court or by any false suggestion as to the facts.
The motion to recall the remittitur is denied.
Moore, P. J., and MeComb, J., concurred.
Appellant’s petition for a hearing by the Supreme Court was denied November 27, 1941.